Case
Case 3:18-cv-01587-JD
     3:18-cv-01587-JD Document
                      Document 77-5
                               34-5 Filed
                                    Filed 02/26/19
                                          07/29/18 Page
                                                   Page 1
                                                        1 of
                                                          of 12
                                                             12




                   Exhibit D
              Case
              Case 3:18-cv-01587-JD
                   3:18-cv-01587-JD Document
                                    Document 77-5
                                             34-5 Filed
                                                  Filed 02/26/19
                                                        07/29/18 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 12
                                                                           12



 1
 2
 3
 4
 5
 6                               DECLARATION OF JAY GAIRSON
 7 Pursuant to 28 U.S.C. § 1746, I declare the following to be true and correct under penalty of
 8 perjury:
 9 1. I am the founder and managing member of Gairson Law, LLC. I practice immigration law
10      with a focus on fraud and national security issues. My practice consists of both normal
11      family and business cases that do not have any problems and cases that involve complicated
12      fraud and national security issues. I have been an attorney practicing in this area of
13      immigration law since January 5, 2011. Prior to becoming an attorney, I had worked since
14      August 2006 at an immigration law firm as a paralegal.
15 2. Due to the focus of my practice, my clients are predominantly from Somalia, Ethiopia,
16      Eritrea, Iran, Yemen, Pakistan, Syria, Libya, with the remainder mostly coming from or
17      having visited countries with significant Muslim populations in the Middle East, South Asia,
18      and Africa.
19 3. I am a frequent presenter at conferences, know your rights presentations, and podcasts and
20      have spoken on issues ranging from Terrorism Related Inadmissibility Grounds (TRIG)
21      under INA § 212(a)(3)(B), the Controlled Application Review and Resolution Program
22      (CARRP), the Freedom of Information Act and Privacy Act, consular processing,
23      administrative processing, the travel ban under INA § 212(f) including Presidential
24      Proclamation 9645, law enforcement agencies and investigations, and other issues including
25      immigration fraud and national security hot topics. My most recent presentation was a
26      podcast for the American Immigration Lawyers Association titled “Advising Clients
27      Impacted by Travel Ban 3.0”.
28

                                                                                    GAIRSON LAW, LLC
                                                                                      4606 MLK Jr Wy S
                                                                                      Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                 Page !1 of 11
                                                           !                             (206) 357-4218
            Case
            Case 3:18-cv-01587-JD
                 3:18-cv-01587-JD Document
                                  Document 77-5
                                           34-5 Filed
                                                Filed 02/26/19
                                                      07/29/18 Page
                                                               Page 3
                                                                    3 of
                                                                      of 12
                                                                         12



 1 4. I am a regular participant on multiple immigration lawyer listservs that regularly discuss
 2      consular processing, the travel ban, and numerous other immigration issues. Using these
 3      listservs I am able to monitor larger trends in immigration processing based on the questions
 4      asked and discussions held by other lawyers, beyond the data available through my own
 5      immigration cases.
 6 5. I have directly, by entering an appearance and communicating directly with U.S. embassies
 7      and consulates, and indirectly, by advising clients and reviewing the materials that they
 8      intended to send the embassy, represented over a hundred immigrants and non-immigrants
 9      impacted by the current implementation of the travel ban under Presidential Proclamation
10      9645 since December 4, 2017.
11 6. Based on my experience, review of the materials, and observation of trends, I advise other
12      attorneys and my clients on how to request Presidential Proclamation 9645 § 3(c) waivers or
13      to argue that the Proclamation does not apply to an individual case.
14 7. It is my considered opinion that P.P. 9645 has been haphazardly implemented by the
15      Department of State and its consulates and embassies. Based on the inconsistent trends in
16      P.P. 9645’s implementation, it is clear that DOS has not issued consistent guidance to its
17      consular officers or visa units and it has not provided sufficient resources for its officers and
18      visa units to handle the additional work created. Furthermore, insufficient guidance with
19      regards to P.P. 9645 has been made available to the public, resulting in a hodgepodge of
20      conflicting techniques and conflicting opinions and an increase in scams guaranteeing travel
21      ban waivers for exorbitant and unnecessary fees.
22 8. DOS has not publicly adopted, as required by P.P. 9645 § 3(c) substantive “guidance
23      addressing the circumstances in which waivers may be appropriate for foreign nationals
24      seeking entry as immigrants or nonimmigrants.”
25 9. Prior to the Department of State’s letter to Senator Chris Van Hollen on February 22, 2018,
26      no definition of the terms “undue hardship”, “national interest”, or “national security or
27      public safety” had been publicly provided.
28

                                                                                      GAIRSON LAW, LLC
                                                                                        4606 MLK Jr Wy S
                                                                                        Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                  Page !2 of 11
                                                            !                              (206) 357-4218
             Case
             Case 3:18-cv-01587-JD
                  3:18-cv-01587-JD Document
                                   Document 77-5
                                            34-5 Filed
                                                 Filed 02/26/19
                                                       07/29/18 Page
                                                                Page 4
                                                                     4 of
                                                                       of 12
                                                                          12



 1 10. DOS has not publicly promulgated procedures for requesting or applying for a waiver to P.P.
 2      9645. As a result the majority of U.S. embassies and consulates refuse to accept
 3      documentation from visa applicants supporting and requesting a P.P. 9645 § 3(c) waiver. In
 4      order to compensate for the lack of guidance, immigration lawyers have had to resort to a
 5      variety of techniques to ensure that documents supporting their client’s case are entered into
 6      the record. These techniques include submitting waiver packets with the initial petition,
 7      submitting waiver documents to the National Visa Center, emailing waiver documents to the
 8      U.S. embassies and consulates, encouraging clients to attempt to submit documents in
 9      person, and mailing unsolicited documents to U.S. embassies and consulates requesting that
10      a waiver be considered.
11 11. Despite the lack of a formal method to apply for or request a waiver, according to DOS in its
12      letter to Senator Hollen, “Consular officers may grant waivers on a case-by-case basis when
13      the applicant demonstrates to the officer’s satisfaction that he or she meets the three criteria
14      [for a waiver].” However, without being able to submit documents and legal analysis
15      supporting a demonstration that the applicant meets the three criteria for a waiver, there is no
16      way that an individual applicant could demonstrate to an officer’s satisfaction that he or she
17      qualifies for a waiver in a three to five minute visa interview.
18 12. To complicate matters further, since the Supreme Court decision on June 26, 2018, the
19      consular officers at the U.S. Embassies in Abu Dhabi and Djibouti have been explicitly
20      informing visa applicants that they will not accept packets requesting a waiver as it is their
21      job to put together the waiver application and they do not need supporting documents to
22      make their determination. For example, on July 19 the U.S. Embassy in Abu Dhabi wrote
23      the following to a colleague of mine, “There is no role or requirement for legal services to
24      facilitate the waiver process, which the Embassy initiated as soon as the applicant was
25      interviewed. Please note – and inform your client – that only U.S. government officials can
26      author waiver requests.”
27 13. Due to the DOS policy of not accepting waiver requests and supporting documents from the
28      visa applicant or attorney, it is virtually impossible for a consular officer to adequately

                                                                                      GAIRSON LAW, LLC
                                                                                        4606 MLK Jr Wy S
                                                                                        Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                  Page !3 of 11
                                                            !                              (206) 357-4218
             Case
             Case 3:18-cv-01587-JD
                  3:18-cv-01587-JD Document
                                   Document 77-5
                                            34-5 Filed
                                                 Filed 02/26/19
                                                       07/29/18 Page
                                                                Page 5
                                                                     5 of
                                                                       of 12
                                                                          12



 1      evaluate the waiver factors for each case. For visa applications based upon petitions filed
 2      with USCIS, the primary focus of evidence submitted throughout the case is to prove that a
 3      bona fide employment opportunity exists or a bona fide family relationship exists. For visa
 4      applications without a petition, the primary focus is of evidence submitted is to prove that
 5      the individual is not inadmissible to the United States and satisfies the basic criteria for the
 6      visa classification sought. Furthermore, the waiver processes defined in regulation for the
 7      various inadmissibility grounds are largely based upon hardship to a U.S. person and not on
 8      the visa applicant. The P.P. 9645 § 3(c) factors turn the existing waiver guidelines around
 9      and look at evidentiary factors beyond those in a standard visa petition or application. While
10      the bona fide nature of a relationship or employment opportunity may be a part of the waiver
11      factor evaluation, it is unlikely to adequately describe the full extent of the undue hardship or
12      national interest. Furthermore, the only document most immigrant visa applicants, and few
13      non-immigrant visa applicants, submit in support of satisfying national security and public
14      safety review are a standard police certificate from any country they have lived in for more
15      than six months. Fundamentally the documents necessary for normal visa processing are
16      insufficient to always and consistently show whether a visa applicant satisfies the waiver
17      criteria.
18 14. Consular officers are able to quickly find that a visa applicant does not qualify for a P.P. 9645
19      waiver, because the necessary documentation to support a waiver has not historically been a
20      required portion of the visa application. As a result, by not accepting documents and legal
21      analysis relevant to the P.P. 9645 waiver factors, the consular officer has an excuse to not
22      carry out the excessively burdensome security screening process. Alternatively, consular
23      officers are tacitly acknowledging that the waiver process is a fraud and documentary
24      evidence is not necessary to satisfy the undue hardship and national interest factors or they
25      are avoiding busy work because virtually no applicant can pass the national security and
26      public safety screening.
27 15. In addition to the lack of publicly available procedures to acquire a waiver to Proclamation
28      9645, DOS does not appear to have adequately trained its consular officers as to its scope or

                                                                                      GAIRSON LAW, LLC
                                                                                        4606 MLK Jr Wy S
                                                                                        Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                  Page !4 of 11
                                                            !                              (206) 357-4218
             Case
             Case 3:18-cv-01587-JD
                  3:18-cv-01587-JD Document
                                   Document 77-5
                                            34-5 Filed
                                                 Filed 02/26/19
                                                       07/29/18 Page
                                                                Page 6
                                                                     6 of
                                                                       of 12
                                                                          12



 1      exceptions. As a result, visa applicants that are stateless or dual nationals consistently find
 2      themselves being considered for a waiver and individuals in the U.S. fear leaving in the
 3      event a consular officer may fail to apply a valid exception or an overbroad definition of the
 4      scope to the individual and thereby constructively deny them a visa to return.
 5 16. The P.P. 9645 § 3(c) terms of art “undue hardship”, “national interest”, and “national security
 6      or public safety” are not defined within the proclamation and have not been adequately
 7      defined by DOS. As a result, there is little guidance on how a visa applicant could satisfy
 8      these requirements in order to obtain a waiver. The only guidance that has been made
 9      available was not to the public, but instead to Congress in the DOS letter sent to Senator
10      Hollen, where the terms of art were given more slightly more definition.
11 17. Prior to the Department of State’s letter to Senator Chris Van Hollen on February 22, 2018,
12      no definition of the terms “undue hardship”, “national interest”, or “national security or
13      public safety” had been publicly provided.
14 18. In its letter to Senator Hollen, DOS described “undue hardship” as “an unusual situation
15      exists that compels immediate travel by the applicant and that delaying visa issuance and the
16      associated travel plans would defeat the purpose of travel”. However, this definition of
17      undue hardship is higher than and inconsistent with the standard defined in In re E-L-H, as it
18      requires an element of novelty in the hardship being “an unusual situation”. DOS has not
19      provided any other guidance on how “undue hardship” is defined or what it may look like.
20 19. The “undue hardship” standard as defined by DOS to Senator Hollen is inconsistent with the
21      examples provided in P.P. 9645 § 3(c)(iv). The examples do not require the existence of “an
22      unusual situation”, but instead describe multiple scenarios that are relatively common but
23      distinctly fit within the legal definition of undue hardship. For example, (A) covers visa
24      applicants with long-term or continuous presence in the U.S. dedicated to an activity that
25      would be impaired should a visa not be granted, (B) covers all categories of significant
26      contacts within the U.S. (e.g., family, business, investment, and other possibilities), (C)
27      includes individuals pursuing significant professional or business obligations that would be
28      impaired if a visa was not granted, (D) includes situations where failure to grant a visa would

                                                                                     GAIRSON LAW, LLC
                                                                                       4606 MLK Jr Wy S
                                                                                       Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                  Page !5 of 11
                                                            !                             (206) 357-4218
            Case
            Case 3:18-cv-01587-JD
                 3:18-cv-01587-JD Document
                                  Document 77-5
                                           34-5 Filed
                                                Filed 02/26/19
                                                      07/29/18 Page
                                                               Page 7
                                                                    7 of
                                                                      of 12
                                                                         12



 1      cause undue hardship to a close family relationship, which inherently includes bona fide
 2      relationships classically necessary for a family-based petition, (E) covers the young, those
 3      with medical need, adoptees, and the elderly, and the remainder cover government related
 4      situations. None of these necessarily meets the novelty inherent in describing something as
 5      an “unusual situation”. Nonetheless, DOS has set the “undue hardship” standard higher than
 6      that described in the Proclamation itself and within the existing body of law for that term.
 7 20. As a result of DOS’s overly burdensome definition for “undue hardship” and based on my
 8      experience, U.S. Embassies and Consulates are inconsistently applying the term:
 9      a. Until March 2018, the U.S. Embassy in Djibouti systematically informed visa applicants
10         and their lawyers that a travel ban waiver would only be considered when there was a
11         showing of “extreme hardship”. Recently the Embassy has started reconsidering cases it
12         had previously denied, but it has not provided any guidance as to how it is defining
13         “undue hardship”.
14      b. The U.S. Embassy in Abu Dhabi, U.A.E., systematically refuses to respond to
15         immigration attorneys and visa applicants unless it initiates the conversation. Based
16         upon its issuance of questions similar to those on DOS Form DS-5535, it appears that the
17         Embassy is utilizing the more familiar “extreme hardship” standard for its hardship
18         analysis.
19      c. The U.S. Embassy in Ankara, Turkey, appears to have implemented a slightly more
20         lenient standard than “extreme hardship”, but has trended toward only referring cases for
21         waiver review when the hardship is family based rather than related to an individual’s
22         education, economic, or employment needs. However, its implementation of “undue
23         hardship” still appears to be greater than the prevailing legal definition of the term based
24         upon its existing use within immigration and administrative law.
25      d. The U.S. Embassies in Addis Ababa, Ethiopia and Nairobi, Kenya, appear to have
26         implemented a standard for “undue hardship” consistent with the legal definition of
27         “preventing [the applicant] from maintaining ties to close family members.” In re E-L-H,
28         23 I&N Dec. 700, 703-4 (B.I.A. 2004) (Opinion written by AG Janet Reno). However,

                                                                                    GAIRSON LAW, LLC
                                                                                      4606 MLK Jr Wy S
                                                                                      Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                 Page !6 of 11
                                                           !                             (206) 357-4218
             Case
             Case 3:18-cv-01587-JD
                  3:18-cv-01587-JD Document
                                   Document 77-5
                                            34-5 Filed
                                                 Filed 02/26/19
                                                       07/29/18 Page
                                                                Page 8
                                                                     8 of
                                                                       of 12
                                                                          12



 1          these embassies appear to largely disregard undue hardship based upon an adverse
 2          impact to an individual’s education, economic livelihood, or employment. Furthermore,
 3          these embassies unnecessarily restrict the definition of “close family members” to
 4          unmarried children under 21 and spouses.
 5 21. Prior to and after the letter to Senator Hollen, DOS has not provided any guidance on what it
 6      means for travel to the U.S. to be in the “national interest”. In its letter to Senator Hollen,
 7      DOS write that “the applicant’s travel may be considered in the national interest if the
 8      applicant demonstrates to the consular officer’s satisfaction that a U.S. person or entity
 9      would suffer hardship if the applicant could not travel until after visa restrictions imposed
10      with respect to nationals of that country are lifted.”
11 22. The DOS letter to Senator Hollen sets out a national interest standard prefaced upon harm to
12      U.S. persons, including entities. However, in application at U.S. embassies and consulates
13      the national interest standard has largely been applied as equivalent to extreme hardship. For
14      example, consular officers regularly find that there is no hardship suffered when siblings are
15      not allowed to visit each other in the U.S., when refugees cannot bring their loved ones to the
16      U.S., or when regional centers and EB-5 qualifying businesses cannot receive local input
17      from their investors. As a result, the standard is being inconsistently implemented, with
18      many embassies appearing to expect a showing that the U.S. person would imminently cease
19      to exist without the visa applicant.
20 23. The final factor to obtain a waiver is to establish that the applicant is not a threat to national
21      security or public safety. According to a DOS representative at the AILA Annual Conference
22      2018, this factor requires a consular officer to determine the undue hardship and national
23      interest factors first and then to refer the case to the DOS Visa Office in the U.S. Once at the
24      Visa Office an analysis via internal security officers of the U.S. government, as authorized
25      by INA 105(a), is carried out. This process of coordination was opaquely described in the
26      DOS to Senator Hollen as follows: “to establish that an applicant does not constitute a threat
27      to national security or public safety, the consular officer considers the information-sharing
28      and identity-management protocols and practices of the government of the applicant’s

                                                                                      GAIRSON LAW, LLC
                                                                                        4606 MLK Jr Wy S
                                                                                        Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                   Page !7 of 11
                                                             !                             (206) 357-4218
             Case
             Case 3:18-cv-01587-JD
                  3:18-cv-01587-JD Document
                                   Document 77-5
                                            34-5 Filed
                                                 Filed 02/26/19
                                                       07/29/18 Page
                                                                Page 9
                                                                     9 of
                                                                       of 12
                                                                          12



 1      country of nationality as they relate to the applicant. If the consular officer determines, after
 2      consultation with the Visa Office, that an applicant does not pose a threat to national security
 3      or public safety and the other two requirements have been met, a visa may be issued with the
 4      concurrence of a consular manager.” It is often indicated that a consular officer has found
 5      the previous two criteria satisfied by the issuance of Form DS-5535 or a list of questions
 6      taken from the form.
 7 24. The DOS’s description of the process to satisfy the national security or public safety threat
 8      analysis appears to be substantively similar to the review allegedly done to evaluate
 9      countries for inclusion in P.P. 9645. In particular, countries that are subject to P.P. 9645
10      allegedly failed to satisfy the “global requirements for information sharing in support of
11      immigration screening and vetting” as set out in the Proclamation. Therefore, the national
12      security or public safety threat analysis, as described to Senator Hollen, appears to be a sham
13      as virtually nobody would be able to satisfy the information sharing requirements, if the
14      country of their nationality truly failed to satisfy the requirements during the alleged analysis
15      and consultation completed by the Secretary of State, Secretary of Homeland Security, and
16      the Attorney General.
17 25. Based on the patterns and behaviors of cases undergoing additional review both before and
18      after the issuance of the various travel bans, including P.P. 9645, it appears that DOS has
19      implemented “extreme vetting” by merging its Visas Condor, Visas Donkey, and Visas Viper
20      programs and removed the basic screening criteria for individuals from P.P. 9645 designated
21      countries. Visas Condor is an additional screening and background check process for
22      individuals from the T-7 list of State Sponsors of Terrorism (Cuba, Iran, Iraq, Libya, North
23      Korea, Sudan, Syria) and the List of 26, countries with allegedly significant terrorist activity
24      (Afghanistan, Bahrain, Djibouti, Egypt, Eritrea, Indonesia, Iran, Iraq, Jordan, Kuwait,
25      Lebanon, Libya, Malaysia, Morocco, Oman, Pakistan, Qatar, Saudi Arabia, Somalia, Sudan,
26      Syria, Tunisia, UAE, Yemen). Visas Condor is a mandatory stop list that utilizes ICE’s Pre-
27      Adjudicated Threat Recognition and Intelligence Operations Team along with resources at
28      the FBI, DOS, CIA, and other agencies in order to evaluate whether a mandatory stop should

                                                                                      GAIRSON LAW, LLC
                                                                                        4606 MLK Jr Wy S
                                                                                        Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                  Page !8 of 11
                                                            !                              (206) 357-4218
            Case
            Case 3:18-cv-01587-JD
                 3:18-cv-01587-JD Document
                                  Document 77-5
                                           34-5 Filed
                                                Filed 02/26/19
                                                      07/29/18 Page
                                                               Page 10
                                                                    10 of
                                                                       of 12
                                                                          12



 1      be ordered for a visa applicant. Visas Condor, except for “extreme vetting”, is largely
 2      automated for the majority of applicants and often takes less than a week to complete an
 3      evaluation. Visas Donkey is a namecheck and biometric information evaluation for potential
 4      IDENT or HIT matches that then cause additional review in 2% to 3% of all cases. Visas
 5      Donkey often takes between 4 and 6 months to complete review. Visas Viper is used to
 6      review biometric details of visa applicants for matches with known or suspected terrorists
 7      and can often take upwards of a year to complete review. Prior to the implementation of P.P.
 8      9645, cases went through a preliminary screening process to identify the probability of a
 9      Visas Condor, Donkey, or Viper match requiring further review. After the implementation of
10      P.P. 9645, it appears that all cases for individuals from the designated countries go through
11      complete Visas Condor, Donkey, and Viper evaluations and less than 2% of cases appear to
12      pass through the evaluations quickly. Prior to the proclamation, when a visa applicant had a
13      Visas Donkey or Visas Viper hit, it was normal for DOS to request additional information
14      similar to that included on the new Form DS-5535.
15 26. Consular officers regularly issue a Form DS-5535 or questions similar to it once the officer
16      is satisfied that the undue hardship and national interest factors are satisfied. It is my opinion
17      that the Form DS-5535 is being used to carry out the full evaluations necessary to complete
18      in-depth Visas Condor, Donkey, and Viper evaluations. It is possible that other Visas
19      programs are being used as well or have been created to satisfy this requirement, but these
20      are the systems that I am aware of due to my research on the causes of administrative
21      processing and national security review. It now appears that DOS has made full review with
22      each of these Visas systems mandatory for all cases for visa applicants from the designated
23      countries under P.P. 9645. As a result, Visas programs that were originally designed to
24      quickly screen cases and then refer only a small percentage for in-depth scrutiny, are now
25      being used to carry out extensive investigations on all applicants from the designated
26      countries.
27 27. Based upon the lengthy delays in evaluating the national security and public safety factor for
28      visa applicants from P.P. 9645 designated countries, it is my opinion that DOS and its partner

                                                                                     GAIRSON LAW, LLC
                                                                                       4606 MLK Jr Wy S
                                                                                       Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                  Page !9 of 11
                                                            !                             (206) 357-4218
            Case
            Case 3:18-cv-01587-JD
                 3:18-cv-01587-JD Document
                                  Document 77-5
                                           34-5 Filed
                                                Filed 02/26/19
                                                      07/29/18 Page
                                                               Page 11
                                                                    11 of
                                                                       of 12
                                                                          12



 1      agencies fundamentally lack the resources to carry out the vast increase in background
 2      checks necessary to utilize a full Visas Condor, Viper, and Donkey investigation on every
 3      case from the P.P. 9645 designated countries. In part this lack of resources was emphasized
 4      by former Secretary of State Rex Tillerson when he issued new interview guidelines last
 5      year: “In order to ensure that proper focus is given to each application, posts should
 6      generally not schedule more than 120 visa interviews per consular adjudicator/per day.
 7      Please [note] that limiting scheduling may cause interview appointment backlogs to rise.”
 8      DOS Cable SUPERSEDING 17 STATE 24324: IMPLEMENTING IMMEDIATE
 9      HEIGHTENED SCREENING AND VETTING OF VISA APPLICATIONS, 17 STATE
10      25814 (Mar. 17, 2017). As anticipated by former Secretary Tillerson, tremendous backlogs
11      have resulted internationally due to the heightened screening and vetting processes. Even
12      with the small reduction in the number of visa interviews per consular adjudicator per day, it
13      appears that consular officers cannot keep up with the workload necessary to evaluate each
14      case (even when disallowing the submission of supporting documents) for satisfaction of the
15      criteria for a P.P 9645 § 3(c) waiver. Furthermore, the backlogs caused by the unnecessary
16      elimination of the basic screening criteria for Visas Condor, Donkey, and Viper when applied
17      to visa applicants from the P.P. 9645 designated countries, has adversely impacted the U.S.
18      immigration system as a whole. As a result, the review of cases that legitimately have hits in
19      Visas Donkey, Condor, and Viper screening process are slowed and the effectiveness of these
20      programs has been diminished. For example, a professor from Europe had a name hit with a
21      known terrorist, which resulted in review under Visas Viper. The professor had never
22      traveled to any of the designated countries or any of the Visas Condor countries.
23      Nevertheless, he was required to complete a DS-5535 and his case was held in administrative
24      processing for over a year. Ultimately the professor’s only choice to resolve the case was to
25      either lose his job or seek a writ of mandamus against the Department of State for failing to
26      adjudicate his case in a reasonable amount of time. Within days of the filing of the writ of
27      mandamus, his visa was approved. Fundamentally the professor’s case is one illustration of
28      how the enormous backlogs caused by the elimination of basic screening principles in order

                                                                                   GAIRSON LAW, LLC
                                                                                     4606 MLK Jr Wy S
                                                                                     Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                Page 10
                                                    ! of 11
                                                         !                              (206) 357-4218
            Case
            Case 3:18-cv-01587-JD
                 3:18-cv-01587-JD Document
                                  Document 77-5
                                           34-5 Filed
                                                Filed 02/26/19
                                                      07/29/18 Page
                                                               Page 12
                                                                    12 of
                                                                       of 12
                                                                          12



 1      to implement extreme vetting through the P.P. 9645 waiver process has adversely impacted
 2      visa applications worldwide for no apparent tangible benefit.
 3 28. In conclusion, it is my opinion that the haphazardly implemented provisions of P.P. 9645
 4      result in an unnecessary burden on the Department of State, excessive and unnecessary
 5      denials for individuals with legitimate cases from the designated countries, and
 6      fundamentally appears to be little more than a sham due to the recursive requirements of its
 7      apparent implementation.
 8
 9 I declare under penalty of perjury on this 26th day of July 2018 that the foregoing is true and
10 correct to the best of my knowledge, experience, and understanding.
11
12
13                                               _________________________________
                                                 Jay Gairson, WSBA # 43365
14
                                                 Gairson Law, LLC
15                                               4606 Martin Luther King Jr Way S
                                                 Seattle, Washington 98108
16
                                                 (206) 357-4218 / jay@gairson.com
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                   GAIRSON LAW, LLC
                                                                                     4606 MLK Jr Wy S
                                                                                     Seattle, WA 98108
     DECLARATION OF JAY GAIRSON                Page !11 of !11                          (206) 357-4218
